DETAILED ACTION
1.	This communication is in response to the amendment filed on 6/1/2022 and subsequent interview conducted on 8/23/2022. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.



EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with David Spalding on 8/23/2022.

Please amend the claims filed on 7/1/2020 as follows:

1.	(Currently Amended) A computer-implemented method for selecting items on a webpage, the method comprising: 

displaying a plurality of items to a user on a first page on a display screen of an electronic device;

determining whether an item is interesting to the user by analyzing physical characteristics of the user;

classifying each item of the plurality of items displayed on the first page based on a determined 

determining a correlation factor between the user and the when the item is classified as interesting to the user;

for at least the first one of the plurality of items determined to have a correlation factor above a predetermined threshold, identifying detailed information about a first one of the plurality of items; and

automatically displaying the identified detailed information about a first one of the plurality of items without receiving an input indicating a selection of a first one of the plurality of items from a hand-operated input device.

2.	(Currently Amended) The method of claim 1 wherein the analyzing the physical characteristics of the user 

capturing one or more images of the user with a camera; and

identifying user interest from the one or more images of the user, wherein the physical characteristics of the user include at least one of a group consisting of: a facial expression of the user, an eye movement of the user, and a body movement of the user 

3.	(Currently Amended) The method of claim 1 wherein the analyzing the physical characteristics of the user 

recording audio 

identifying user interest from recorded audio using natural language processing and sentiment analysis, wherein the physical characteristics of the user include words from the user or audible sounds from the user 

4.	(Currently Amended) The method of claim 1 wherein the analyzing the physical characteristics of the user 

capturing biometric data from [[a]] the user at the first time; and

identifying user interest from the biometric data captured at the first time.

5.	(Currently Amended) The method of claim 1 wherein the determining :

obtaining profile data of the user, wherein the profile data is selected from a group consisting of: a history of items purchased or viewed by the user, interests of the user determined from social media, product category requirements, and ; and

identifying user interest from the profile data of the user.

6.	(Currently Amended) The method of claim 1 wherein the classifying based on the determined the user in each item of the plurality of items.

7.	(Currently Amended) The method of claim 1 wherein the determining a correlation factor between the user and each item classified as interesting to the user includes calculating a Pearson correlation factor between the user and the item classified as ing to the user.

8.	(Currently Amended) The method of claim 1 wherein the webpage is included in a first website and the identified detailed information 

9.	(Currently Amended) A computer program product for making personalized selections from a list of search items on a webpage, the computer program product comprising:

a computer readable storage device having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:

displaying a plurality of items to a user on a first page on a display screen of an electronic device;

determining whether an item is interesting to the user by analyzing physical characteristics of the user;

classifying each item of the plurality of items displayed on the first page based on a determined 

determining a correlation factor between the user and the when the item is classified as interesting to the user;

for at least the first one of the plurality of items determined to have a correlation factor above a predetermined threshold, identifying detailed information about a first one of the plurality of items; and

automatically displaying the identified detailed information about a first one of the plurality of items without receiving an input indicating a selection of a first one of the plurality of items from a hand-operated input device.

10.	(Currently Amended) The computer program product of claim 9 wherein the analyzing the physical characteristics of the user 

capturing one or more images of the user with a camera; and

identifying user interest from the one or more images of the user, wherein the physical characteristics of the user include at least one of a group consisting of: a facial expression of the user, an eye movement of the user, and a body movement of the user 

11.	(Currently Amended) The computer program product of claim 9 wherein the analyzing the physical characteristics of the user 

recording audio 

identifying user interest from recorded audio using natural language processing and sentiment analysis, wherein the physical characteristics of the user include words from the user or audible sounds from the user 

12.	(Currently Amended) The computer program product of claim 9 wherein the analyzing the physical characteristics of the user 

capturing biometric data from [[a]] the user at the first time 

identifying user interest from the biometric data captured at the first time.

13.	(Currently Amended) The computer program product of claim 9, wherein the determining whether the item is ing to the user further comprises: 

obtaining profile data of the user, wherein the profile data is selected from a group consisting of: a history of items purchased or viewed by the user, interests of the user determined from social media, product category requirements, and ; and

identifying user interest from the profile data of the user.

14.	(Currently Amended) The computer program product of claim 9 wherein the classifying of each item of the plurality of items displayed on the first page based on the determined the user in each item of the plurality of items.

15.	(Currently Amended) The computer program product of claim 9 wherein the determining a correlation factor between the user and each item classified as interesting to the user includes calculating a Pearson correlation factor between the user and the item classified as ing to the user.

16.	(Currently Amended) The computer program product of claim 9 wherein the webpage is included in a first website and the identified detailed information 
 
17.	(Currently Amended) A computer system for making personalized selections from a list of search items on a webpage, the computer system comprising:

one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising:

displaying a plurality of items to a user on a first page on a display screen of an electronic device;
	
determining whether an item is interesting to the user by analyzing physical characteristics of the user;

classifying each item of the plurality of items displayed on the first page based on a determined 

determining a correlation factor between the user and the when the item is classified as interesting to the user;

for at least the first one of the plurality of items determined to have a correlation factor above a predetermined threshold, identifying detailed information about a first one of the plurality of items; and
 
automatically displaying the identified detailed information about a first one of the plurality of items without receiving an input indicating a selection of a first one of the plurality of items from a hand-operated input device.

18.	(Currently Amended) The computer system of claim 17 wherein the analyzing the physical characteristics of the user 

capturing one or more images of the user with a camera; and

identifying user interest from the one or more images of the user captured, wherein the physical characteristics of the user include at least one of a group consisting of: a facial expression of the user, an eye movement of the user, and a body movement of the user 

19.	(Currently Amended) The computer system of claim 17 wherein the classifying of each item of the plurality of items displayed on the first page based on the determined the user in each item of the plurality of items.

20. 	(Currently Amended) The computer system of claim 17 wherein the determining a correlation factor between the user and each item classified as interesting to the user includes calculating a Pearson correlation factor between the user and the item classified as ing to the user.


Reasons for allowance
3.	The prior art does not teach or fairly suggest determining whether an item is interesting to the user by analyzing physical characteristics of the user; classifying each item of the plurality of items displayed on the first page based on a determined interest to the user determining a correlation factor between the user and the item when the item is classified as interesting to the user; for at least the first one of the plurality of items determined to have a correlation factor above a predetermined threshold, identifying detailed information about a first one of the plurality of items; and automatically displaying the identified detailed information about a first one of the plurality of items without receiving an input indicating a selection of a first one of the plurality of items from a hand-operated input device.



Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        August 26, 2022-